Citation Nr: 1308233	
Decision Date: 03/12/13    Archive Date: 03/20/13

DOCKET NO.  10-18 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted sufficient to reopen a claim for service connection for bilateral hearing loss, and if so, whether service connection is warranted.

2.  Whether new and material evidence has been submitted sufficient to reopen a claim for service connection for tinnitus, and if so, whether service connection is warranted.

3.  Entitlement to service connection for a right ankle disability.

4.  Whether new and material evidence has been submitted sufficient to reopen a claim for service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from March 1967 to September 1978, and from February 1984 to January 1992, with additional intervening reserve service.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a January 2009 decision by the RO in St. Petersburg, Florida, that reopened previously denied claims for service connection for bilateral hearing loss and tinnitus, and then denied service connection for these disabilities.

In October 2012, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO (i.e., a Travel Board hearing).  The Veteran and his representative later requested an extension of time in which to submit additional pertinent evidence, which was granted in January 2013.  The Veteran submitted additional pertinent evidence in January 2013, and he waived his right to have the RO initially consider it.  38 C.F.R. § 20.1304 (2012).

In a March 2011 rating decision, the RO, in pertinent part, denied service connection for a right ankle disability, and determined that new and material evidence had not been submitted to reopen a claim for service connection for a left knee disability.  A notice of disagreement was received from the Veteran as to these issues in May 2011.  He has not received a statement of the case concerning these issues, so the Board is remanding these claims for additional procedural development.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

The issues of service connection for a right ankle disability and whether new and material evidence has been submitted sufficient to reopen a claim for entitlement to service connection for a left knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO most recently denied service connection for hearing loss and tinnitus in a June 2006 rating decision and properly notified the Veteran, who did not appeal that decision. 

2.  Some of the additional evidence received since that June 2006 rating decision, however, is not cumulative or redundant of evidence already of record and considered in that decision and raises a reasonable possibility of substantiating these claims for service connection for bilateral hearing loss and tinnitus.

3.  There is an approximate balance of evidence for and against the claim as to whether the Veteran's current bilateral hearing loss began during his military service.

4.  There is an approximate balance of evidence for and against the claim as to whether the Veteran's current tinnitus began during his military service.


CONCLUSIONS OF LAW

1.  The June 2006 rating decision that denied service connection for bilateral hearing loss and tinnitus is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104(a), 20.1103 (2012). 

2.  New and material evidence having been submitted, the claims for service connection for bilateral hearing loss and tinnitus are reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2012).

3.  Resolving all reasonable doubt in his favor, the Veteran's current bilateral hearing loss was incurred during active service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2012). 

4.  Resolving all reasonable doubt in his favor, the Veteran's current tinnitus was incurred during active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012). 

Here, in light of the entirely favorable disposition, discussion of these duties to notify and assist the Veteran with these claims is unnecessary because the requested benefits have been granted.  That is, even were the Board to assume, for the sake of argument, he has not received this required notification and assistance, this ultimately would be inconsequential and, therefore, amount to no more than nonprejudical, i.e., harmless error.  38 C.F.R. § 20.1102.  See also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (clarifying that VCAA notice and assistance errors are not presumptively prejudicial, rather, must be determined on a case-by-case basis and that, as the pleading party attacking the agency's decision, the Veteran, not VA, bears this burden of proof of not only establishing this error but also, above and beyond that, showing how it is unduly prejudicial, meaning outcome determinative of the claim).  There simply is no such possibility in this instance.

Analysis

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107  (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

Law and Regulations

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

To establish entitlement to direct service connection for the claimed disability, there must be:  (1) competent and credible evidence confirming the Veteran has the claimed disability or at least has since filing his claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or injury; and (3) competent and credible evidence of a nexus or link between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

Other organic diseases of the nervous system like sensorineural hearing loss are considered chronic, per se, and therefore will be presumed to have been incurred in service if manifested to a compensable degree (meaning to at least 10-percent disabling) within one year of separation from service.  This presumption, however, is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

Service connection may be established either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Other diseases initially diagnosed after service also may be service connected if the evidence, including that pertinent to service, shows the diseases were incurred in service.  38 C.F.R. § 3.303(d).

If chronicity of disease or injury in service is not shown, or legitimately questionable, then a showing of continuity of symptomatology following service is required to support the claim.  38 C.F.R. § 3.303(b).  Establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of satisfying the second and third Shedden requirements to show chronicity (i.e., permanency) of disease or injury in service to in turn link current disability to service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

The Federal Circuit Court recently held that the theory of continuity of symptomatology under 38 C.F.R. § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, ___ F.3d ___, No. 2011-7184, 2013 WL 628429 (Fed. Cir. Feb. 21, 2013).  However, sensorineural hearing loss, as an organic disease of the nervous system, is such a chronic condition under 38 C.F.R. § 3.309(a).  

For the showing of chronic disease in service, or within a presumptive period, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Subsequent manifestations of the same disease at any later date, however remote, are service connected unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).

Medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313   (Fed. Cir. 2009).

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  See also 38 C.F.R. § 3.159(a)(2).  

Any issue material to the determination is resolved in the Veteran's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  So his claim is granted if the evidence is favorable to his claim or in relative equipoise, meaning about evenly balanced for and against his claim.  But if the preponderance of the evidence, instead, is against his claim, then it must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 (2001).

New and Material Evidence

In its January 2009 rating decision, the RO reopened the previously denied claims for service connection for bilateral hearing loss and tinnitus, and then denied these claims on their underlying merits.  Regardless of how the RO ruled on this question, the Board must determine whether there is new and material evidence to reopen these claims, before proceeding further, because this initial determination affects the Board's jurisdiction to adjudicate these claims on their underlying merits.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). 

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of the decision.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108; see also Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The United States Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Id.  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992); Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curium).  See also Duran v. Brown, 7 Vet. App. 216 (1994) (indicating that Justus does not require the VA Secretary to consider the patently incredible to be credible). 

The Veteran submitted his original claim for service connection for bilateral hearing loss in December 1978.  The RO denied entitlement to service connection for hearing loss in a July 1979 rating decision, finding that there was no evidence of current hearing loss.  The RO properly notified the Veteran of this denial, and he did not appeal.  Therefore, the RO's July 1979 decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103. 

In October 2005, the Veteran filed an application to reopen a claim for service connection for bilateral hearing loss, and a claim for service connection for tinnitus.  In a June 2006 rating decision, the RO reopened the claim for service connection for bilateral hearing loss, and denied service connection for bilateral hearing loss and tinnitus, essentially finding that the Veteran was not exposed to acoustic trauma in service in his particular military occupational specialty.  The RO properly notified the Veteran of this denial.  The Veteran did not file a notice of disagreement with the June 2006 rating decision and no additional evidence pertinent to the issue was physically or constructively associated with the claims folder within one year of the rating decision.  See 38 C.F.R. § 3.156 (2012); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Thus, the June 2006 rating decision became final based on the evidence then of record.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103, 20.1105 (2012). 

The evidence of record at the time of the prior final June 2006 rating decision included service treatment records which are negative for a hearing loss disability, the Veteran's service personnel records, and his Veteran's DD Form 214s reflecting that he served in the U.S. Air Force primarily as a personnel officer.  The evidence of record also included a report of a June 1979 VA compensation examination in which the Veteran reported that he had high tone hearing loss recorded on his discharge examination.  The examiner noted that the Veteran really did not have much trouble with his hearing, and that a note on his chart indicated a normal audiogram.  The evidence of record also included a report of a March 1992 VA ear, nose and throat (ENT) compensation examination, in which the Veteran reported that he had gradual hearing loss for the past eight years and complained of mild constant tinnitus in both ears.  A November 2000 audiological examination from MacDill Air Force Base reflects a diagnosis of bilateral moderate high frequency sensorineural hearing loss from 3000 to 8000 hertz, with normal hearing from 250 to 2000 hertz.  The evidence of record also included the Veteran's statement, in his October 2005 claim, that he had noise exposure from aircraft during his Air Force service, while flying on many occasions, and also when his office was stationed very close to the flight line.  The evidence also included VA medical records dated from 2003 to 2006 reflecting treatment for tinnitus and hearing loss.  A June 2003 VA outpatient treatment record showed a diagnostic assessment of hearing loss that was more likely than not the result of the Veteran's military noise exposure.  A February 2006 audiology consult indicated that the Veteran's audiometric results were consistent with aging and noise-induced cochlear pathology.

In July 2008, the Veteran filed an application to reopen his claims for service connection for hearing loss and tinnitus.

During the course of the appeal he has submitted statements and testimony to the effect that he was exposed to loud noises from jet aircraft and on the firing range during his many years of service, resulting in hearing loss and tinnitus.  Additional evidence of record submitted since the prior final decision also includes a report of a March 2008 VA audiology consult which reflects a diagnosis of bilateral sensorineural hearing loss; the examiner opined that it was more likely than not that a component of the Veteran's hearing loss was a result of acoustic trauma suffered while on active duty unless evaluations performed at the time of and/or some date after his military discharge showed that his hearing was within normal limits at that time.  She opined that his tinnitus was consistent with cochlear pathology.  Additional evidence also includes a report of a March  2010 VA compensation examination showing hearing loss and tinnitus; the examiner opined that it was less likely than not that hearing loss and tinnitus were due to military service.  

Upon review of the record, the Board finds that some of the evidence received since the June 2006 rating decision is new and material.  Specifically, the March 2008 VA medical opinion linking the current hearing loss to noise exposure in service is both new and material.  The additional evidence also includes VA examinations and medical opinions as to the etiology of the claimed conditions. Thus, some of the new evidence relates to an unestablished fact necessary to substantiate each of the claims, raises a reasonable possibility of substantiating the claims, and the claims are reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. 

Service Connection 

As noted above, the Veteran's claim of service connection for bilateral hearing loss and claim of service connection for tinnitus were previously denied in an unappealed June 2006 rating decision.  Since the claims have been reopened, service connection for bilateral hearing loss and tinnitus will be reviewed based on all the evidence of record. Manio, supra.

The Board has considered whether adjudicating these claims on a de novo basis at this time would unduly prejudice the Veteran.  See Hickson v. Shinseki, 23 Vet. App. 394 (2010) (Generally, where the Board reopens a claim but the RO did not, the case must be remanded for RO consideration unless there is a waiver from the appellant or no prejudice would result from the Board's immediate readjudication of the claim.).  Here, however, the RO has previously reopened these claims, and then denied them on their underlying merits.  Hence, the Veteran has already been provided with the pertinent laws and regulations regarding establishing his entitlement to service connection for these claimed disabilities and been given the opportunity to review the evidence of record and submit arguments in support of his claims.  His arguments have focused squarely on this issue of service connection, not whether new and material evidence has been submitted.  Therefore, the Board may proceed with the readjudication of his claims on their underlying merits without fear of predjudicing him.  See Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993). 

As explained, the first and indeed perhaps most fundamental requirement for any service connection claim is there must be competent and credible evidence confirming the Veteran has the claimed disability - or that he at least has since filing the claim.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (service connection presupposes a current diagnosis of the condition claimed, to at least confirm the Veteran has it, irrespective of whether it is attributable to his military service; without this minimum level of proof, there can be no valid claim). 

Service connection for impaired hearing is subject to 38 C.F.R. § 3.385, which provides that impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz  is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz  are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 

A review of the evidence reflects that the Veteran has a current hearing loss disability pursuant to 38 C.F.R. § 3.385, as demonstrated on VA audiological examination in March 2010, and VA medical records also reflect a current diagnosis of tinnitus.

Resolution of his appeal turns on whether this bilateral hearing loss disability and tinnitus are attributable to his military service - and, in particular, to the type of noise exposure and consequent injury, i.e., acoustic trauma, he says he sustained.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

The requirements for service connection for hearing loss as defined in 38 C.F.R. § 3.385 need not be shown by the results of audiometric testing during a claimant's period of active military service in order for service connection to be granted.  38 C.F.R. § 3.385 does not prevent a claimant from establishing service connection on the basis of post-service evidence of hearing loss related to service when there were no audiometric scores reported at separation from service.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  The regulation does not necessarily preclude service connection for hearing loss that first met the regulation's requirements after service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Thus, a claimant who seeks to establish service connection for a current hearing disability must show, as is required in a claim for service connection for any disability, that a current disability is the result of an injury or disease incurred in service, the determination of which depends on a review of all the evidence of record including that pertinent to service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303  and 3.304; Hensley, 5 Vet. App. at 159-60. 

The Veteran contends he has bilateral hearing loss and tinnitus due to repeated exposure to loud noise during his many years of service, including from jet aircraft both on the flight line and while flying, and on the firing range.  See his October 2012 written statement.  In a November 2008 statement, he said he had constant ringing in his ears since before his retirement in 1992.  At his October 2012 Board hearing, he testified that he did not notice hearing problems until 1972.  He also said that in about 1995, his wife thought he was not listening to her, but actually he sometimes could not hear her.  He also reported tinnitus since 1972, and said it was constant ever since.

The Veteran served on active duty from March 1967 to September 1978, and from February 1984 to January 1992, with intervening reserve service.

The Veteran's DD Form 214 from his first period of active service from 1967 to 1978 reflects that his primary military occupational specialty was that of a personnel staff officer.  Personnel records and service treatment records also show that he went through pilot training in 1967.  His DD Form 214 from his second period of active service from 1984 to 1992 reflects that he was a personnel programs staff officer for 16 years, an executive officer in information management for one year, and an education and training officer for two years.  He retired from the Air Force in January 1992.

After a review of all of the evidence of record, including the Veteran's service personnel records, and his statement and testimony, the Board finds that his military service is consistent with intermittent noise exposure. 

VA audiometric readings prior to June 30, 1966, and service department readings prior to October 31, 1967, must be converted from American Standards Association (ASA) units to International Standards Organization (ISO) - American National Standards Institute (ANSI).  In the paragraph below, ASA units appear to the right and in parentheses, whereas ISO-ANSI units appear to the left.

The Veteran's service treatment records reflect that on several occasions, he reported transitory childhood hearing loss due to enlarged adenoids, that subsequently resolved.  A hearing loss disability was not shown on pre-service medical examination performed for OTS purposes in May 1966.  As hearing loss was not noted on his entrance medical examination, he is presumed to have been in sound condition upon entry into service as to his hearing acuity.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  Audiometric testing in May 1967 revealed right ear decibel thresholds of 15 (0), 15 (0), 10 (0), 10 (0) and 15 (5) and left ear decibel thresholds of 15 (0), 15 (0), 10 (0), 10 (0) and 15 (5) at the respective frequencies of 500, 1000, 2000, 3,000, and 4,000 hertz.  Audiometric testing in September 1969 revealed right ear decibel thresholds of 15, 0, 0, 15, and 0 and left ear decibel thresholds of 10, 0, 0, 15 and 10 at the respective frequencies of 500, 1000, 2000, 3,000, and 4,000 hertz.  Audiometric testing in December 1977 revealed right ear decibel thresholds of 15, 15, 10, 15, and 10 and left ear decibel thresholds of 25, 15, 10, 15, and 15 at the respective frequencies of 500, 1000, 2000, 3,000, and 4,000 hertz.  

A report of a June 1979 VA compensation examination reflects that the Veteran reported that he had high tone hearing loss recorded on his discharge examination.  The examiner noted that the Veteran really did not have much trouble with his hearing, and that a note on his chart indicated a normal audiogram.  He did not perform an audiometric examination, and apparently did not review the Veteran's separation examination, as he stated "Naturally, the audiogram would be the objective answer here and evidently it's within normal limits."  

Service treatment records from the Veteran's reserve service reflect that audiometric testing in June 1981 showed right ear decibel thresholds of 5, 0, 0, 10, and 5 and left ear decibel thresholds of 5, 5, 0, 10, and 10 at the respective frequencies of 500, 1000, 2000, 3,000, and 4,000 hertz.  

Service treatment records from the Veteran's second period of active duty service reflect that on medical examination performed in December 1983 at the time of his recall to active duty, audiometric testing revealed right ear decibel thresholds of 10, 10, 10, 5, and 5 and left ear decibel thresholds of 15, 10, 0, 15 and 15 at the respective frequencies of 500, 1000, 2000, 3,000, and 4,000 hertz.  The Veteran's physical profile (PULHES) included H-1 (normal) for hearing.  
On periodic examination in May 1988, audiometric testing revealed right ear decibel thresholds of 10, 10, 5, 20 and 25 and left ear decibel thresholds of 15, 10, 5, 20, and 20 at the respective frequencies of 500, 1000, 2000, 3,000, and 4,000 hertz.

A September 1991 report of medical history reflects that the Veteran reported a history of ear, nose or throat trouble, and said he did not know if he had a history of hearing loss.  The reviewing examiner indicated that "ear trouble" referred to adenoids growing into the eustacian tubes in both ears during childhood, which was treated with radium treatment.  An October 1991 report of a supplemental retirement physical reflects that a complete physical examination was not done, as the last physical examination was sufficient.

A report of a March 1992 VA ENT compensation examination reflects that the Veteran reported that he had gradual hearing loss for the past eight years, and complained of mild constant tinnitus in both ears.  

Medical records from MacDill Air Force Base dated from 1998 to 2008 reflect treatment for a variety of conditions, including hearing loss.  A November 2000 audiological examination reflects a diagnosis of bilateral moderate high frequency sensorineural hearing loss from 3000 to 8000 hertz, with normal hearing from 250 to 2000 hertz.  

In his October 2005 claim, the Veteran reported that he had noise exposure from aircraft during his Air Force service, while flying on many occasions, and also when his office was stationed very close to the flight line.  

VA medical records dated from 2003 to 2008 reflect treatment for hearing loss and tinnitus.  A June 2003 VA outpatient treatment record showed a diagnostic assessment of hearing loss that was more likely than not the result of the Veteran's military noise exposure.  A June 2004 audiology note reflects that the examiner diagnosed bilateral hearing loss, and indicated that his hearing tests were consistent with cochlear involvement exacerbated by aging.  She stated that military noise exposure was likely a contributing factor.  A February 2006 audiology consult indicated that the Veteran's audiometric results were consistent with aging and noise-induced cochlear pathology, and that his tinnitus was consistent with cochlear pathology.

A report of a March 2008 VA audiology consult reflects that the Veteran reported a gradual decrease in hearing ability, and constant bilateral tinnitus.  He reported military noise exposure.  The examiner diagnosed bilateral sensorineural hearing loss and opined that it was more likely than not that a component of the Veteran's hearing loss was a result of acoustic trauma suffered while on active duty unless evaluations performed at the time of and/or some date after his military discharge showed that his hearing was within normal limits at that time.  She stated that the results were consistent with aging and noise-induced cochlear pathology, and that his tinnitus was consistent with cochlear pathology.

On VA audiological compensation examination in March 2010, the examiner indicated that the claims file was reviewed.  He stated that hearing evaluations dated from 1966 to 1983 showed normal hearing in both ears.  He could not find any subsequent hearing evaluations.  He noted that recent VA hearing evaluations showed bilateral hearing loss.  The Veteran reported in-service noise exposure on the firing range and from aircraft, and reported constant bilateral tinnitus since 1977 or 1978.  The examiner performed audiometric testing and diagnosed bilateral sensorineural hearing loss and tinnitus.  He opined that it seemed less likely than not that hearing loss and tinnitus were due to military service.  He noted that the Veteran reported that most of his noise exposure was during his early years of service, and his hearing was clearly normal as late as 1983.  In later years of service, he worked in an administrative capacity, and that it did not seem at all likely that he would lose hearing secondary to working in an office capacity during his last years of military service.

By a letter dated in December 2012, a private audiologist, G.P.R., PhD, noted that he conducted an audiologic evaluation in December 2012, which showed high frequency sensorineural loss.  The Veteran reported a history of noise exposure while in the military from 1967 to 1992.  He also complained of bilateral tinnitus.  Dr. R. indicated that the testing results were consistent with normal hearing through 1500 hertz dropping to a mild to moderate high frequency sensorineural loss bilaterally.  He concluded that although the precise etiology of this hearing loss could not be fully determined, it seemed likely that his history of noise exposure could have at least contributed to the degree of loss he is exhibiting at this time.

Tinnitus has been defined by the Court as a ringing, buzzing noise in the ears.  See YT v. Brown, 9 Vet. App. 195, 196 (1996); Kelly v. Brown, 7 Vet. App. 471   (1995) (citing Dorland's Illustrated Medical Dictionary 1725 (27th ed. 1988)). Due to the subjective nature of the disorder, the Veteran, as a lay person is competent to testify as to his symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  

Throughout this appeal, the Veteran has consistently asserted that his hearing loss and tinnitus began in service.  He is certainly competent to say he began having difficulty hearing and ringing in his ears (tinnitus) while in service since this is within the realm of lay experience.  38 C.F.R. § 3.159(a)(2).  See also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (indicating lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition (e.g., a broken arm or separated shoulder, varicose veins, pes planus (flat feet), tinnitus (ringing in the ears), etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).  See, too, Barr v. Nicholson, 21 Vet. App. 303, 310 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation).  Medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the case, be demonstrated by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The determination as to whether the requirements for service connection are met is based on an analysis of all of the evidence of record (both medical and lay) and the evaluation of its competency and credibility to in turn determine its ultimate probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).  All reasonable doubt material to this determination is resolved in the Veteran's favor.  38 C.F.R. § 3.102.

Based on a review of all of the relevant evidence of record, the Board finds that the Veteran's history, asserting bilateral hearing loss and tinnitus dating back to his service, to be accurate, facially plausible, and consistent with the overall record.  And when, as here, lay evidence is both competent and credible, it is probative.  See Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Evidence weighing against the claims includes the fact that bilateral hearing loss and tinnitus were not diagnosed on separation from his second period of active service in January 1992, and the fact that the Veteran did not complain of these symptoms upon discharge or for years later.  Moreover, he has made some conflicting statements as to the date of onset of these symptoms.

However, the commenting private audiologist offered a positive opinion supporting the etiology of the Veteran's bilateral hearing loss as dating back to his service, based upon his reported history.  Treating VA audiologists have also opined that at least some portion of his current hearing loss is due to noise exposure in service, although part of his hearing loss was related to aging.  Although the March 2010 VA examiner opined that it was less likely than not that the current hearing loss and tinnitus are related to service, this opinion was based partly on an inaccurate factual premise, i.e., that all in-service audiometric testing (which he said was dated until 1983) was within normal limits.  However, the examiner did not locate or consider a subsequent 1988 audiometric test which showed worsening hearing acuity since the 1983 test.

The 1988 audiometric testing demonstrated some hearing thresholds at 20 and higher in each ear.  In this regard, the Board notes that the threshold for normal hearing is from 0 to 20 decibels; higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993) (citing Current Medical Diagnosis & Treatment, Stephen A. Schroeder, et. al. eds., at 110-11 (1988)).  

In Kowalski v. Nicholson, 19 Vet. App. 171 (2005), the Court indicated the Board may not disregard a favorable medical opinion solely on the rationale it was based on a history given by the Veteran.  Rather, as the Court further explained in Coburn v. Nicholson, 19 Vet. App. 427 (2006), reliance on a Veteran's statements renders a medical report not credible only if the Board rejects the statements of the Veteran as lacking credibility.  Here, for the reasons and bases already discussed, the Board has found the Veteran's lay testimony regarding his acoustic trauma in service and diminished hearing acuity and tinnitus ever since to be credible, particularly in light of the decreasing hearing acuity shown on the 1988 medical examination when compared with the 1983 results.  Thus, this bolsters the foundation and resultant probative value of the VA and private audiologists' medical opinions linking current bilateral hearing loss and tinnitus with noise exposure in service.

For these reasons and bases, the medical and lay evidence concerning the determinative issue of whether the Veteran's bilateral hearing loss and tinnitus are related to noise exposure coincident with his military service is at least in relative equipoise, i.e., about evenly balanced for and against his claims.  Consequently, resolving all reasonable doubt in his favor concerning the origin of his bilateral hearing loss and tinnitus, the Board finds that service connection is warranted for these disorders.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); see also Ashley v. Brown, 6 Vet. App. 52, 59 (1993), citing 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue).  An "absolutely accurate" determination of etiology is not a condition precedent to granting service connection, nor is "definite" or "obvious" etiology; this need only be an as likely as not proposition, which in this instance it is.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 


ORDER

The claim for service connection for bilateral hearing loss is reopened, and service connection is granted, subject to the statutes and regulations governing the payment of VA compensation.

The claim for service connection for tinnitus is reopened, and service connection is granted, subject to the statutes and regulations governing the payment of VA compensation.


REMAND

In a March 2011 rating decision, the RO, in pertinent part, denied service connection for a right ankle disability, and determined that new and material evidence had not been submitted to reopen a claim for service connection for a left knee disability (grade IV chondromalacia, medial femoral condyle, status post arthroscopy of the left knee).  A timely notice of disagreement was received from the Veteran as to these issues in May 2011.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.201 (2012).

Where a notice of disagreement has been filed with regard to an issue, and a statement of the case has not been issued, as in this case, the appropriate Board action is to remand the issue to the RO for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).  These claims are being remanded for issuance of a statement of the case and to give the Veteran the opportunity to complete an appeal as to the issues of entitlement to service connection for a right ankle disability, and whether new and material evidence has been submitted to reopen a claim for service connection for a left knee disability.  38 U.S.C.A. § 7105; 38 C.F.R. § 19.26.

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case to the Veteran, addressing the issues of entitlement to service connection for a right ankle disability, and whether new and material evidence has been submitted to reopen a claim for service connection for a left knee disability.  The Veteran must be advised of the time limit in which he may file a substantive appeal.  38 C.F.R. § 20.302(b).  Then, only if an appeal is timely perfected, should these issues be returned to the Board for further appellate consideration, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


